Case: 10-50844       Document: 00512206156         Page: 1     Date Filed: 04/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 12, 2013
                                     No. 10-50844
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOSE LUIS OCHOA,

                                                  Petitioner-Appellant

v.

WARDEN, REEVES COUNTY DETENTION CENTER III; UNITED STATES
BUREAU OF PRISONS; DEPARTMENT OF HOMELAND SECURITY; ERIC
H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-72


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jose Luis Ochoa, federal prisoner # 64218-179, an alien against whom the
Bureau of Immigration and Customs Enforcement has issued a detainer
subjecting him to immediate removal from the United States upon release from
Bureau of Prisons (BOP) custody, appeals the denial of his 28 U.S.C. § 2241
petition challenging the BOP’s exclusion of him from rehabilitation programs


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-50844    Document: 00512206156     Page: 2   Date Filed: 04/12/2013

                                 No. 10-50844

and halfway houses. The petition is foreclosed by this court’s decision in
Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93 (5th Cir. 2012), cert.
denied, 133 S. Ct. 561 (2012).
      AFFIRMED.




                                       2